DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

With regard to Claims 2, 3, 4, 5, 6, 9, 10, 14, 15, and 16, the instant specification does not provide context for the term “about”. However, for the purpose of examination, the term “about” will be interpreted as +/- 10%. See MPEP § 2173.05(b)(III)(A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 7, 12-15, 18-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”).
With regard to Claim 1, Nair et al (Nair) discloses that a simple and fast method for the analysis of polysorbate 80 in pharmaceutical formulations has been developed using high performance liquid chromatography (HPLC) with evaporative light scattering detection (ELSD) (Abstract). 
Nair discloses a method for quantifying a non-ionic surfactant in a composition comprising the non-ionic surfactant and a drug (Page 83, Sections 2.4 and 3.2, Figure 3, Baxter parenteral formulations comprising drug, polysorbate 80, dextrose, water for injection, and hydrochloric acid or sodium hydroxide were run on a chromatography column to separate and quantitate the non-ionic surfactant polysorbate 80).

Nair discloses eluting the drug from the reversed phase chromatography material with a solution comprising mobile phase A and mobile phase B wherein the ratio of mobile phase B compared to mobile phase A is increased compared to step a) (Figure 3, P83/Section 2.3, Figure 3 shows that the drug plus dextrose was eluted from the column between 1.5 to 4 minutes, which is in the middle of the gradient operation between 30/70 A/B at time 0.0 minutes and 90/10 A/B at time 4 minutes; therefore, the ratio of mobile phase B compared to mobile phase A is increased compared to the sample loading step a) in which the A/B ratio was 30/70).
Nair discloses eluting the non-ionic surfactant from the chromatography material with a solution comprising mobile phase A and mobile phase B wherein the ratio of mobile phase B to mobile phase A is increased compared to step b) (Figure 3, P83/Section 2.3, Figure 3 shows that the polysorbate 80 (non-ionic surfactant) was eluted from the column after 4 minutes, at which the A/B mobile phase ratio was 90/10; therefore, the ratio of mobile phase B compared to mobile phase A is increased compared to the sample drug eluting step b) in which the A/B ratio was is in the middle of the gradient operation between 30/70 A/B at time 0.0 minutes and 90/10 A/B at time 4 minutes).

As above, Nair is directed to Baxter pharmaceutical parenteral formulations comprising drug, polysorbate 80, dextrose, water for injection, and hydrochloric acid or sodium hydroxide were run on a chromatography column to separate and quantitate the non-ionic surfactant polysorbate 80 (Page 83, Sections 2.4 and 3.2, Figure 3). 
However, Nair is silent to the drug being a polypeptide.
Kipp et al (Kipp) discloses solid drug/active agent particles having one or more novel compounds associated with the surface thereof (Abstract). The invention of Kipp is assigned to Baxter and may be parenterally administered (Assignee, C4/L30-41). Kipp discloses that the novel compounds of the invention may be combined with therapeutic agents into pharmaceutical formulations, the therapeutic agents including polypeptides such as polyclonal antibodies and monoclonal antibodies (C9/L57-C10/L34). Kipp further discloses that polysorbates are suitable nonionic surfactants for use with the compounds of the invention (C21/L51-59, C22/L62-C23/L26).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the drug of Nair to include a polypeptide, as taught by Kipp, for use as a therapeutic agent in Baxter pharmaceutical formulations administered parenterally.
However, modified Nair is silent to the reversed phase chromatography material being a mixed mode anion exchange chromatography material.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the reversed phase chromatography material of modified Nair to be a mixed mode anion exchange chromatography material, as taught by Li, for use in quantifying polysorbate non-ionic surfactants in pharmaceutical formulations comprising therapeutic monoclonal antibodies, such as provided in modified Nair.
However, modified Nair is silent to mobile phase A comprising acid and mobile phase B comprising acid.
Li discloses that both the aqueous and organic mobile phases comprise formic acid in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary phase, whereas the neutral hydrophobic polysorbate esters are retained on the mixed-mode column through 
Nair discloses the elution of the drug plus dextrose starting from a 70/30 water/methanol mobile phase (Figure 3, P83/Section 2.3) before elution of polysorbate 80 as a single peak using 10/90 water/methanol (Figure 3, P83/Section 3.1). Similarly, Li discloses elution of protein (drug) using a high aqueous mobile phase followed by elution of polysorbate 20 in one peak using a high organic mobile phase (Abstract, P5152/Results and Discussion). Li provides motivation to use (1) a mixed mode anion exchange and reversed phase column instead of only the reversed phase column of Nair and (2) acid in both the aqueous and organic mobile phases in order to remove the proteins as the acid lowers the pH so that the proteins (drug) are positively charged and thus are washed out by electrostatic repulsion with the anion exchange functional groups of the mixed mode column (P5152/Results and Discussion). Meanwhile, the polysorbate 20 of Li is retained on the mixed mode column through the use of hydrophobic interactions with the reversed phase functional groups of the mixed mode column (P5152/Results and Discussion), similar to Nair (Abstract, Figure 3). Thus, Li appears to enhance the removal of the drug using the acidified mobile phase and mixed mode chromatography column rather than only relying on the limited solubility of the drug in a high aqueous mobile phase as disclosed in Nair (Abstract, Figure 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the mobile phase A and mobile phase B of modified Nair to both comprise acid, as taught by Li, in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary 
Modified Nair does not explicitly comprise wherein the polypeptide binds to the chromatography material specifically and non-specifically in step a), eluting the specifically bound polypeptide in step b), or eluting the non-specifically bound polypeptide in step c).
However, the instant specification discloses that a portion of each of the monoclonal antibody polypeptides will interfere with the quantitation of polysorbate under the conditions as claimed in Claim 1 ([0283], Table 13, [0334], Table 17). Therefore, the therapeutic monoclonal antibodies (polypeptides) of modified Nair would inherently bind to the chromatography material specifically and non-specifically in step a), with specifically bound polypeptide eluting in step b), and non-specifically bound polypeptide eluting in step c).
With regard to Claim 7, modified Nair of Claim 1 comprises formic acid (Li, P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion).
With regard to Claims 12 and 13, Nair discloses that the polysorbate is polysorbate 80 (Abstract).
With regard to Claim 14, Nair discloses wherein the concentration of non-ionic surfactant in the composition is in the range of about 0.001% to 1.0% (w/v) (P84/Table 1, 4 mg/mL = 0.4%).
With regard to Claim 15, modified Nair is silent to wherein the protein concentration in the composition is about 1mg/mL to about 250 mg/mL.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the protein concentration in the composition of modified Nair to be about 1mg/mL to about 250 mg/mL, as taught by Nair, since this range is generally acceptable for active agents in pharmaceutical formulations.
With regard to Claim 18, Nair discloses wherein the composition is a pharmaceutical formulation suitable for administration to a subject (Title, Abstract).
With regard to Claims 19 and 20, modified Nair of Claim 1 comprises wherein the polypeptide is a therapeutic polypeptide (Claim 19), wherein the therapeutic polypeptide is a polyclonal or monoclonal antibody (Claim 20) (Kipp, C9/L57-C10/L34).
With regard to Claims 21-25, modified Nair of Claim 1 comprises wherein the mixed mode anion exchange chromatography material comprises a reversed phase, strong anion exchange polymer (Claim 21), wherein the mixed mode anion exchange chromatography material comprises a quaternary amine moiety (Claim 22), wherein the mixed mode anion exchange chromatography material comprises a solid support (Claim 23), wherein the mixed mode anion exchange chromatography material is contained in a column (Claim 24), wherein the mixed mode anion exchange chromatography material is a high performance liquid chromatography (HPLC) material Claim 25) (Li, P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion, a mixed-mode Oasis MAX column comprising both anion-exchange and reversed-phase properties was used to separate the polysorbate 20 esters from proteins in the pharmaceutical formulation using a water/organic mobile phase gradient).
With regard to Claim 27, Nair discloses wherein the non-ionic surfactant is quantified by ELSD or by using a charged aerosol detector (CAD) (Abstract).
Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of LCGC North America (“Understanding gradient HPLC”).
With regard to Claims 2, 3, 4, 9, and 10, modified Nair discloses all the limitations in the claims as set forth above. Nair discloses wherein the ratio of mobile phase B to mobile phase A in step a) is about 30:70 (P83/Section 3.1). Nair discloses that the ratio of mobile phase B to mobile phase A passes through 40:60 in step b) (P83/Section 3.1). Nair discloses wherein the ratio of mobile phase B to mobile phase A is increased to about 90:10 in step c) (P83/Section 3.1). Nair also disclosed that the method was specific for polysorbate 80 in the formulation tested since there were no interferences from the drug or other excipients (Abstract). However, modified Nair is Claim 2), wherein the ratio of mobile phase B to mobile phase A is increased to about 40:60 in step b) (Claim 3), wherein the ratio of mobile phase B to mobile phase A is increased to about 100:0 in step c) (Claim 4), wherein the flow rate of the chromatography is about 1.25 mL/minute (Claim 9), wherein step b) starts at about 1 min after the chromatography is initiated and ends at about 3.4 min after the chromatography is initiated and/or step c) starts at about 3.5 min after the chromatography is initiated and ends at about 4.6 min after the chromatography is initiated (Claim 10).
LCGC North America discloses that gradient HPLC can help overcome some of the issues present with isocratic reversed phase separations, typically providing better peak shape and ability to elute analytes with a wide range of hydrophobicity values (Page 1). LCGC America discloses that gradients in reversed-phase HPLC involve the on-line mixing of solvents to achieve a steady increase in the organic solvent (typically methanol or acetonitrile) over the course of the analysis, which serves to increase the elution strength of the eluent over time (Page 1). 
LCGC North America discloses three essential parameters to specify a gradient in reversed phase HPLC: initial %B (organic phase), final %B, and gradient time, and the “big” questions in gradient HPLC is how to decide upon the optimum values for these three parameters (Page 1). LCGC North America discloses an optimization strategy for deciding upon these optimum values beginning with a scouting gradient for method development that increases the eluotropic strength from a low value to a high value over a set period (Page 1). LCGC North America discloses that the analyte elution 
As shown by LCGC North America, optimization of HPLC gradient methods, while substantial work, is routine and conventional in the art of HPLC gradient method development. Therefore, it would be obvious to one of ordinary skill in the art to find the optimum operating conditions, including flow rate, initial %B, final %B, and gradient time, using only routine and conventional methods known to those skilled in HPLC, to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies of modified Nair for quantitation of the polysorbate 80.
As the reduction of interference between the polysorbate 80 and therapeutic monoclonal antibodies of modified Nair is a variable that can be modified, among others, by finding the optimum operating conditions for separation of the polysorbate 80 and therapeutic monoclonal antibodies using HPLC, the precise optimum operating conditions would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio of mobile phase B to mobile phase A in step a) is about 10:90 (Claim 2), wherein the ratio of mobile phase B to mobile phase A is increased to about 40:60 in step b) (Claim 3), wherein the ratio of mobile phase B to mobile phase A is increased to about 100:0 in step c) (Claim 4), wherein the flow rate of the chromatography is about 1.25 mL/minute (Claim 9), wherein step b) starts at about Claim 10) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine and conventional experimentation, the operating conditions in the method of modified Nair, as taught by LCGC North America, to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of Hewitt et al (“Quantitation of polysorbate 20 in protein solutions using mixed-mode chromatography and evaporative light scattering detection”).
With regard to Claim 5, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein mobile phase A comprises about 2% acid in water.
Hewitt et al (Hewitt) discloses an HPLC assay requiring no complex sample preparation for the measurement of polysorbate 20 protein solutions (Abstract). Hewitt discloses that with 2% formic acid mobile phase, proteins are typically positively charged and are not retained because of electrostatic repulsions from the quaternary amine in the mixed mode resin (Abstract), similar to what is comprised in modified Nair of Claim 1. Hewitt discloses that mobile phase A is 2% formic acid in water (P157/Section 2.3). Hewitt discloses that the optimal formic acid concentration of 2% was determined based on specific interference of quantitation of polysorbate 20 from sulfate and EDTA, in order to ensure both maximum efficiency of anionic excipient elution and maximum polysorbate 20 sensitivity (Page 158/Section 3.1.2).
Furthermore, Kipp in general discloses that Baxter pharmaceutical formulations administered parenterally (Assignee, C4/L30-41, C9/L57-C10/L34) may contain excipients such as buffers and salts (C21/L45-50). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein mobile phase A comprises about 2% acid in water, as taught by Hewitt and Kipp, in order to ensure both maximum efficiency of anionic .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of White (US 6,331,254).
With regard to Claim 6, modified Nair discloses all the limitations in the claims as set forth above. Li discloses that both the aqueous and organic mobile phases comprise formic acid in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary phase, whereas the neutral hydrophobic polysorbate esters are retained on the mixed-mode column through hydrophobic interactions (P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion).
However, modified Nair is silent to wherein mobile phase B comprises about 2% acid in methanol.
White discloses methods which employ thin layer chromatography for separating and detecting hydrophobic target molecules (Abstract). White discloses that with regard to the mobile phases containing acetic acid, the concentration of these chemicals, as is well known to the skilled artisan, should be sufficient to effectuate the desired 
As the extent to which proteins are protonated and positively charged at low pH is a variable that can be modified, among others, by finding the optimum concentration of acid in mobile phase B comprising methanol, the precise acid concentration in mobile phase B would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed mobile phase B comprising 2% acid in methanol cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine and conventional experimentation, the acid concentration in the mobile phase B of modified Nair to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of Gulati (US 2008/0113443).
With regard to Claim 16, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein the formulation has a pH of about 4.5 to about 7.5.
Gulati discloses polypeptide formulations and methods for making, using, and characterizing them (Abstract). Gulati discloses that therapeutic formulations may have a pH range from about 5 to 8 ([0029]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the formulation of modified Nair to have a pH of about 4.5 to about 7.5, as taught by Gulati, since this is an acceptable pH range for therapeutic formulations.
With regard to Claim 17, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein the composition further comprises one or more excipients selected from the group consisting of a stabilizer, a buffer, and a tonicity agent.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the composition of modified Nair further comprises one or more excipients selected from the group consisting of a stabilizer, a buffer, and a tonicity agent, as taught by Gulati, since stabilizers and buffers are commonly found in therapeutic formulations.
Response to Arguments
Applicant’s arguments filed 30 June 2021 with respect to the amendments made to the claims to overcome the 35 USC 112(b) rejections have been fully considered and are persuasive. The 35 USC 112(b) rejections of Claims 1, 15-16, 20, and 27 have been withdrawn. 
Applicant's arguments with regard to the 103 rejection of Claim 1 over Nair, Kipp and Li have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not have arrived at the claimed methods in view of the teachings of Nair, Kip, and Li with a reasonable expectation of success. Applicant discusses on Pages 8-9 of the Remarks the benefits of using methanol over isopropanol as a solvent in a mobile phase as discussed in the tables and the instant specification. Applicant argues that Nair does not teach or suggest the use of mixed mode reverse phase chromatography to reduce protein interference in an assay for polysorbate. Applicant argues that Nair does not teach or suggest the use of acid in either mobile Claim 1. Applicant argues that Li does not teach or suggest the use of a mobile phase B comprising acid in methanol as recited in independent Claim 1. Rather, Application argues, Li discloses that mobile phase B is acid in acetonitrile. Applicant argues that there is no teaching or suggestion in Li or Nair to substitute acetonitrile, a polar aprotic solvent, with methanol, a polar protic solvent, in mixed mode anion exchange reverse phase chromatography to remove proteins from a formulation comprising polypeptides and polysorbate. Applicant argues that even among polar protic solvents, the inventors demonstrated superior results with methanol compared to isopropanol.
In response, Nair discloses the elution of the drug plus dextrose starting from a 70/30 water/methanol mobile phase (Figure 3, P83/Section 2.3) before elution of polysorbate 80 as a single peak using 10/90 water/methanol (Figure 3, P83/Section 3.1). Similarly, Li discloses elution of protein (drug) using a high aqueous mobile phase followed by elution of polysorbate 20 in one peak using a high organic mobile phase (Abstract, P5152/Results and Discussion). Li provides motivation to use (1) a mixed mode anion exchange and reversed phase column instead of only the reversed phase column of Nair and (2) acid in both the aqueous and organic mobile phases in order to remove the proteins as the acid lowers the pH so that the proteins (drug) are positively charged and thus are washed out by electrostatic repulsion with the anion exchange functional groups of the mixed mode column (P5152/Results and Discussion). Meanwhile, the polysorbate 20 of Li is retained on the mixed mode column through the use of hydrophobic interactions with the reversed phase functional groups of the mixed mode column (P5152/Results and Discussion), similar to Nair (Abstract, Figure 3). 
While the Examiner appreciates the differences between methanol and acetonitrile as Applicant has pointed out, the Examiner is not replacing the methanol organic phase of primary reference Nair with acetonitrile organic phase of secondary reference Li. Furthermore, based on the similarity in the disclosures of Nair and Li, one of ordinary skill in the art would have a reasonable expectation of success of using a mixed mode anion exchange and reversed phase column with acidified aqueous and methanol mobile phases in order to enhance the removal of drug from a parenteral formulation before analysis of the non-ionic surfactant (polysorbate). Therefore, the Examiner maintains the rejection of Claim 1 in view of Nair, Kipp, and Li.
Applicant argues on Page 10 that LCGC North America as applied for Claims 2-4 and 9-10 does not cure the defects of Nair, Kipp, and Li.
In response, the Examiner maintains the rejection of Claim 1 in view of Nair, Kipp, and Li based on the rationale stated above.
Applicant argues on Page 11 that Hewitt as applied for Claim 5 does not cure the defects of Nair, Kipp, and Li, and argues that Hewitt teaches a reverse phase chromatography using a mobile phase of 2% formic acid in isopropanol. Applicant argues that as discussed above exemplified in the specification, the Inventors demonstrated superior results when using acid in methanol for mobile phase B compared to acid in isopropanol.
Claim 5 for its teachings regarding the percentage of acid in the aqueous mobile phase, and is not applied to Claim 6 regarding the percentage of acid in methanol. Therefore, Applicant’s arguments regarding Claim 5 are not persuasive.
Applicant argues on Page 12 that White as applied for Claim 6 is directed toward a method of thin layer chromatography for separating hydrophobic target molecules, and that nowhere in White is there a teaching or suggestion of using a mobile phase B of acid in the superior use of methanol in a mixed-mode reverse phase chromatography to reduce protein interference in an assay for polysorbate in a polypeptide formulation.
In response to applicant's argument that White is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application is directed to changing the charge on proteins via acidic mobile phase in order to make the interaction of the positively charged protein with the positively charged Oasis® MAX stationary phase be coulombically unfavorable ([0318]). Here, White is reasonably pertinent to the particular problem with which the Applicant is concerned, with regard to effectuating the desired protonation or deprotonation of the sample constituents by changing the concentration of acid in a mobile phase (C8/L36-43). Therefore, Applicant’s arguments regarding Claim 6.
Applicant argues on Page 13 that Gulati as applied for Claims 16 and 17 does not cure the defects of Nair, Kipp, and Li.
In response, the Examiner maintains the rejection of Claim 1 in view of Nair, Kipp, and Li based on the rationale stated above.
Conclusion





























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777